Opinion Concurring in Part, Dissenting in Part
Hunter, J.
I concur with the majority of the Court only to this extent: I agree that the respondent should be suspended ; however, on the facts and circumstances in this case, including restitution made by the respondent to each of the complaining parties who were also witnesses, I believe the suspension should be for one (1) year only. I would iterate that the ever-present imminence of disciplinary action by the commission of this Court has a far more salutary effect upon members of the bar of this state, than the severity of penalty *604imposed, and is entirely in keeping with the objective of our disciplinary rules and commission for protection of the public.
Givan, J., concurs.
Note. — Reported in 308 N. E. 2d 391.